                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


CONEJITA CONTI SUTHERLAND                     )
       Plaintiff,                             )
                                              )
v.                                            )      JUDGMENT
                                              )
                                              )      No. 5:19-CV-551-FL
                                              )
ANDREW SAUL                                   )
Commissioner of Social Security               )
                     Defendant.               )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ cross-motions for judgment on the pleadings and the memorandum and
recommendation of the United States Magistrate Judge, to which objections were filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 17, 2021, and for the reasons set forth more specifically therein, that plaintiff’s motion for
judgment on the pleadings is denied and defendant’s motion for judgment on the pleadings is
granted.

This Judgment Filed and Entered on March 17, 2021, and Copies To:
David B. Goetz / George C. Piemonte (via CM/ECF Notice of Electronic Filing)
Lisa M. Rayo (via CM/ECF Notice of Electronic Filing)


March 17, 2021                                PETER A. MOORE, JR. CLERK
                                                /s/ Sandra K. Collins
                                              (By) Sandra K. Collins, Deputy Clerk




           Case 5:19-cv-00551-FL Document 34 Filed 03/17/21 Page 1 of 1
